Citation Nr: 0827128	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  A substantive appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

In February 2006, the veteran initiated an appeal of all 
issues denied in the December 2005 rating decision.  These 
issues included claims for entitlement to service connection 
for right shoulder bursitis and for hypertension.  In a 
written statement received by VA in October 2006, the veteran 
indicated that he wished to withdraw his appeal as to right 
shoulder bursitis and hypertension.  In December 2006, the 
veteran perfected his appeal to all issues denied in the 
December 2005 rating decision with the exception of 
hypertension and right shoulder bursitis.  

Because the veteran has withdrawn his appeal as to the issues 
of service connection for right shoulder bursitis and 
hypertension, the Board is without jurisdiction to review 
those issues.  

In his December 2006 substantive appeal, the veteran stated 
that he had not received a statement of the case with regard 
to the appeal.  Of record is a letter dated in October 2006 
informing the veteran that a statement of the case and a VA 
FORM 9 substantive appeal were enclosed.  This letter was 
sent to his address of record which is the same address that 
the veteran listed on the VA FORM 9 substantive appeal 
received in December 2006.  

There is a presumption of regularity that government 
officials are presumed to have properly discharged their 
official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (quoting United States v. Chemical Foundation, Inc. 
272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  VA is 
required only to mail notice to the latest address of record 
in order for the presumption of regularity to attach.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Furthermore, here the veteran submitted a VA FORM 9 to 
perfect his appeal.  The only mailing to the veteran that 
included a FORM 9 as an enclosure was the mailing that also 
included the statement of the case.  

The Board finds that VA mailed the statement of the case to 
the veteran, the United States Post Office delivered the 
statement of the case to the veteran's correct address, and 
VA provided the veteran's representative with a copy of the 
statement of the case.  VA is under no further obligation to 
send the veteran yet another copy.  


FINDINGS OF FACT

1.  The veteran has never suffered from a psychiatric 
disorder other than a personality disorder.  

2.  Arthritis did not have onset during the veteran's active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
his active service.  

3.  Tinnitus did not have onset during the veteran's active 
service and is not etiologically related to his active 
service.  

4.  The veteran does not have a current hearing loss 
disability.  

5.  Diabetes mellitus did not have onset during the veteran's 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.127 (2007)

2.  The criteria for service connection for arthritis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2005, the veteran filed a claim for service 
connection for the disorders listed on the title page.  He 
has not indicated why he believes these disorders to be 
related to his active service.  However, the Board has 
reviewed his claims file, which includes what appears to be 
complete service treatment records and considered all 
possible theories of entitlement in adjudicating his appeal.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, diabetes 
mellitus, and sensorineural hearing loss, may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service treatment records do not contain any reports of 
symptoms of or treatment for arthritis, the veteran's back, 
hearing loss, depression, diabetes, or reports of ringing in 
the ears.  A September 1966 discharge report of medical 
examination shows a normal psychiatric clinical evaluation, 
as well as normal clinical evaluations of the veteran's ears, 
eardrums, endocrine system, spine and other musculoskeletal 
system.  His hearing was normal for left and right whisper 
tests.  

Included in the service treatment records is a psychiatric 
report from a Naval hospital.  The report is undated but 
refers to dates as late as August 1966.  The report provided 
a diagnosis of compulsive personality, a personality 
disorder.  The narrative explains that the veteran 
experienced claustrophobia and difficulty in finding ways to 
relax once he went aboard ship for sea duty.  Essentially, he 
was found to be unfit for sea duty and thus unfit for service 
in the U.S. Navy.  He was subsequently discharged from active 
service for this reason.  

The veteran's personality disorder, diagnosed during service, 
is not considered a "disease" or "injury" within the 
meaning of applicable legislation.  38 C.F.R.  §§ 3.303(c), 
4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In other 
words, the veteran's personality disorder is not subject to a 
grant of service connection.  

Service treatment records are absent for any reports of 
psychiatric symptoms attributed to other than the veteran's 
personality disorder.  Hence, the service treatment records 
provide evidence against his claim for service connection for 
an acquired psychiatric disorder because the records tend to 
show that the veteran had no psychiatric disorder during 
service that would constitute an injury or disease as defined 
by legislation.  

Furthermore, the record is absent for evidence that the 
veteran has a current psychiatric disorder.  VA clinic notes 
consistently show that the veteran has been found to be 
negative for depression screening.  While the veteran has 
reported alcohol abuse, as a matter of law direct service 
connection for substance abuse, including alcohol abuse, is 
not available.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id

The record is absent for evidence that the veteran has a 
hearing loss disability.  In August 2005, the veteran 
reported that he had difficulty hearing some sounds.  This is 
not evidence of a "hearing loss" disability under VA 
regulations.  

Because there is no evidence establishing that the veteran 
has a current psychiatric disorder or a hearing loss 
disability, claims for service connection for these disorders 
must be denied.  In the absence of proof of the claimed 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claims for service connection for a hearing loss 
disability and for an acquired psychiatric disability must be 
denied because the first essential criterion for the grant of 
service connection, competent evidence of the disability for 
which service connection is sought, has not been met.

As to tinnitus, the only report of symptoms that could be 
construed as of tinnitus is found in August 2005 VA clinic 
notes.  Those notes report that the veteran complained of 
exacerbation of dizziness and ringing in his ears for the 
past few days and wanted to have his ears cleaned.  He also 
reported that when he bent his head, the sounds got louder.  

Because tinnitus is largely defined by subjective symptoms, 
the Board will not make a finding as to whether the veteran 
currently has tinnitus.  However, assuming, arguendo, that he 
does have tinnitus, there is no indication that tinnitus is 
associated with his service.  Even the veteran has not 
provided an argument as to such an association.  Of note is 
that VA treatment records from as early as July 2001 are 
associated with the claims file, yet, the first report of 
ringing in the ears is in August 2005.  

That the veteran first reported ringing in his ears some 
thirty nine years after separation from service and four 
years after beginning medical treatment through VA, is 
evidence against a finding that any tinnitus had its onset 
during service or is related to his service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  There is no evidence of record favorable to 
establishing the requisite nexus.  

Diabetes mellitus is first listed in a VA treatment record 
from April 2003.  Lists of medical disorders contain no 
earlier reference to diabetes.  There is no comment as to an 
earlier onset of this disease or any statement that the 
veteran's diabetes is related to his service.  

Listed in a September 2002 VA outpatient treatment record is 
an assessment of osteoarthritis, although there is no 
indication of a specific joint location where the arthritis 
was found.  An impression of degenerative disc disease of the 
thoracic spine is stated in a chest x-ray report dated in 
February 2001 and an impression of degenerative joint disease 
of the lumbar spine is found from x-rays of November 2002.  

The Board is aware that the RO denied a claim for entitlement 
to service connection for lumbar strain in an unappealed 
September 2002 rating decision.  The Board does not here 
reopen or address that now final decision because there is no 
indication that the veteran sought to reopen that claim.  
Here, the Board considers only the broad claim by the veteran 
for service connection for arthritis, a distinct diagnosis 
from lumbar strain and a diagnosis of which was not yet of 
record at the time of the September 2002 decision.  See Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (symptoms arising 
from distinct diagnoses give rise to separate claims).  

There is no evidence that the veteran's arthritis had its 
onset during service or is related to his service.  Again, 
that the first evidence of record of arthritis is from 2001, 
many years after his separation from service in 1966, is 
evidence that his arthritis did not have onset during his 
active service or is otherwise related to his active service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no evidence of record that the veteran's diabetes, 
arthritis, or tinnitus had onset during service or is related 
to service.  Hence, there is no evidence favorable to a 
finding that this element of a service connection claim is 
met.  The long time span from separation from service to the 
first report of these disorders is evidence against these 
claims.  See Maxson.  

The evidence of record is overwhelmingly unfavorable to a 
grant of service connection for an acquired psychiatric 
disorder, arthritis, tinnitus, hearing loss, and diabetes 
mellitus.  Simply stated, the service and post-service 
medical record, as a whole, provides evidence against these 
claims, indicating problems without connection to service 
many years ago.  Hence the claims must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in September 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims) and of the veteran's and VA's respective duties for 
obtaining evidence.  However, this letter did not provide the 
veteran notice as to how VA assigns disability ratings and 
effective dates.  Such notice was not provided prior to the 
initial unfavorable decision on the claim by the RO.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in March 2006.  That letter informed the 
veteran of what evidence was required to substantiate 
disability ratings and effective dates.  The letter did not 
reiterate VA's and the veteran's respective duties in 
obtaining such evidence.  However, given that the veteran's 
claims were denied by the RO and his appeal denied by the 
Board, this defect in notice amounts to harmless error.  
Since his claims are being denied no disability rating or 
effective date will be assigned, as a matter of law, and he 
cannot have suffered any prejudice as the result of the lack 
of notice as applied to assignment of effective dates and 
disability ratings.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (stating that no prejudice results from a 
defect in VCAA notice where the benefit sought cannot be 
assigned as a matter of law).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service treatment records.  A VA 
examination was not afforded the veteran in this case.  
However, of the disabilities claimed, only a personality 
disorder is shown to have been present during service.  This 
is not an injury or disease within applicable legislation.  
The record does not show that the veteran has a current 
psychiatric disability within the meaning of applicable 
legislation or that he has a current hearing loss disability.  
Hence, the first, second, and third factors listed above are 
not present in this case for those claimed disabilities.  

As to the remaining disabilities claimed by the veteran as 
service-connected, the second factor listed above is not 
present, there is no showing of arthritis, a thoracic spine 
disorder, tinnitus, or diabetes mellitus during service.  
Hence, VA has no duty to afford the veteran a medical 
examination or obtain a medical opinion in this case.  In any 
event, the Board also finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claims before the Board at this time.  The service and 
post-service medical records provide evidence against all 
claims. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


